Citation Nr: 0933427	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  04-37 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine with neurological 
symptomatology, evaluated as 20 percent disabling prior to 
March 12, 2009 and subsequently evaluated as 30 percent 
disabling.
	
2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine with neurological symptomatology, 
evaluated as 10 percent disabling prior to March 12, 2009 and 
subsequently evaluated as 20 percent disabling.
	
3.  Entitlement to an initial rating in excess of 20 percent 
for the Veteran's left (minor) shoulder rotator cuff 
tendinitis/bursitis, status post rotator cuff tear.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The Veteran had more than 21 years of active service prior to 
his retirement in August 1977.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from July 2003 and May 2004 rating 
decisions of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The Board notes that at the time of the November 2007 remand, 
the issue of entitlement to a total rating based on 
individual unemployability was on appeal.  In an April 2009 
rating decision the RO granted this benefit.  As such, the 
issue is no longer on appeal and will not be addressed by the 
Board here.

The increased rating claims pertaining to the Veteran's 
cervical spine and lumbar spine disabilities are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

The Veteran's left shoulder rotator cuff tendinitis/bursitis, 
status post rotator cuff tear, is not manifested by movement 
of the Veteran's arm limited to 25 degrees from his side. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for the Veteran's left shoulder disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that in June 2004 the 
Veteran expressed his disagreement with the May 2004 rating 
decision that granted him service connection for his left 
shoulder disorder.  As such, the Veteran has appealed the 
initial evaluation assigned and the severity of his 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present. See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran seeks an increased rating for his left shoulder 
rotator cuff tendonitis and bursitis.  The disability has 
been assigned a 20 percent rating under DC 5201 for 
limitation of motion of the arm.  The Board notes that the 
medical evidence, including a March 2009 VA examination for 
example, indicates that the Veteran is right-hand dominant, 
and thus the criteria pertinent to the "minor" extremity 
are for consideration in the analyses that follow.
Diagnostic code 5201 provides a 30 percent rating where 
movement of the arm is limited to 25 degrees from the side.  
Essentially, this rating requires movement limited to 25 
degrees in either abduction or elevation (flexion).  See 38 
C.F.R. § 4.71, Plate II (2009).  The medical record does not 
support this rating.  On VA examination in March 2009, 
flexion was to 180 degrees and abduction was to 160 degrees.  
In a VA treatment note of August 2004, both flexion and 
abduction were to 140 degrees.  On VA examination in March 
2004, flexion was to 80 degrees and abduction was to 90 
degrees.  In a VA treatment note of February 2004, both 
flexion and abduction were to 90 degrees.  The claims file 
does not contain any other information sufficient for rating 
this disability.  Based on these numbers, the evidence does 
not support a rating in excess of 20 percent due to 
limitation of motion of the arm. 

The Board additionally finds the Veteran is not entitled to 
an increased rating under any of the other diagnostic codes 
pertinent to the shoulder and arm.  Taking the remaining 
codes in numerical order, DC 5200, the code for ankylosis of 
the scapulohumeral articulation, has not been raised by the 
medical evidence and is not supported by the ranges of motion 
described above.  Moreover, the March 2009 VA examiner 
explicitly found there was no ankylosis associated with the 
Veteran's left shoulder disability.  DC 5202, provides a 40 
percent evaluation where there is a fibrous union of the 
humerus.  This level of disability has not been raised by the 
medical evidence.  X-rays taken in March 2009 and March 2004, 
for example, do not indicate this condition.  Diagnostic Code 
5203 is not applicable because 20 percent is the maximum 
rating allowed under this code.  

For all of these reasons, a rating in excess of 20 percent 
for the Veteran's shoulder is not justified.  In reaching 
this conclusion, the Board has considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the Veteran contends her disability is essentially manifested 
by pain.  While pain has been objectively documented 
throughout the record, the exact functional limitation due to 
this pain has not.  Moreover, the March 2009 VA examiner 
found no additional limitation of the shoulder on repetitive 
use.  As such, the Board finds the current 20 percent 
evaluation adequately compensates the Veteran for the level 
of impairment caused by his left shoulder disability.  While 
the requirements of Fenderson have been considered, the 
evidence of record shows that the Veteran's left shoulder 
disability has not warranted an increased rating at any point 
in the appeal period.  For all of these reasons, the 
Veteran's claim must be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
November 2003 and February 2008 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the February 2008 letter 
and a letter of June 2009 provided the Veteran with 
information concerning the evaluation and effective date that 
could be assigned should his claim be granted, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.
Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He was 
afforded the opportunity for a personal hearing, and has been 
given VA examinations.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  




ORDER

An initial increased disability rating in excess of 20 
percent for the Veteran's left shoulder rotator cuff 
tendinitis/bursitis, status post rotator cuff tear, is 
denied.


REMAND

At the outset, the Board calls attention to the Court's 
recent decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  In Vazquez-Flores, the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  The Board finds that while the VCAA letters of 
record, particularly the letter of February 2008, contain 
some necessary information, they are not fully complaint with 
the requirements of Vazquez-Flores and a remand in this 
regard is required.

A remand is also required in order to afford the Veteran a VA 
examination to assess the current severity of his cervical 
and lumbar spine disabilities, as well as the neurological 
symptomatology related to those disabilities.  The General 
Rating Formula for Diseases and Injuries of the Spine 
expressly provides for a separate rating for neurological 
symptomatology.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 Note(1) (2007).   The spine regulations in effect 
as of September 23, 2002 also contemplated neurological 
symptomatology.  In the case of a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  

Here, while VA examinations were conducted in March 2009, the 
results of these examinations appear inadequate and 
insufficient.  With regard to the lumbar spine, it would 
appear from the March 2009 examination report that the 
Veteran's disability has actually improved from earlier 
private medical records.  For example, evidence dated from 
July 2008, December 2007, November 2007, and August 2007 
indicates that flexion was limited to 30 degrees, which 
supports a 40 percent evaluation under the current version of 
the regulations, while the recent March 2009 VA examination 
indicated that flexion was to 40 degrees, which supports a 20 
percent evaluation.  In addition, in an April 2009 rating 
decision the RO granted service connection for incomplete 
paralysis of the sciatic nerve of both the right and left 
legs as associated with the Veteran's lumbar spine 
disability.  The March 2009 examination report, however, does 
not contain findings sufficient to rate the sciatica in the 
Veteran's right leg.  Additionally, the report states the 
left leg sciatica is of "moderate" severity, which actually 
meets the 20 percent rating criteria; however it is not clear 
on what findings that characterization was based as clinical 
testing including reflex tests, a sensory examination, and 
other neurological assessments all indicate normal findings 
for each lower extremity.  As such, both the orthopedic and 
neurological manifestations of the Veteran's lumbar spine 
disability should be reevaluated.

As for his cervical spine, the March 2009 examination report 
contains completely normal neurological findings and Veteran 
was not assigned an associated neurological evaluation.  
However, the Veteran's complaints of pain radiating into both 
arms are replete throughout the private medical treatment 
notes, including, for example, a June 2008 record.  In an 
August 2006 report, the Veteran was found to have numbness 
and tingling of the left upper extremity, atrophy of the 
thenar muscle of the left hand, a positive Tinel at the wrist 
and elbow, and a positive Phalen sign of the hand.  In 
January 2006 an MRI was conducted to assess the Veteran's 
radiating pain in the right shoulder and clavicle, and the 
Veteran was diagnosed with reversal of the cervical lordosis, 
cervicothoracic levoscoliosis and facet arthropathy at C2-3, 
C3-4, C4-5, C5-6, C6-7, and C7-T1.  He was diagnosed with 
cervical radiculopathy in both June 2003 and February 2003.  
Moreover, it appears that the orthopedic findings of the 
March 2009 examination should also be reassessed as the 
private medical evidence generally indicates a more severe 
limitation of motion, including, for example, a March 2006 
record stating, "[r]ange of motion of the cervical spine 
remains very, very poor on today's visit primarily on 
hyperextension, as he can barely extend even 5 degrees."  
Both the neurological and orthopedic manifestations of the 
Veteran's cervical spine disability should also be 
reevaluated.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
letter that advises the Veteran of the 
information or evidence needed to 
establish an increased rating claim 
pursuant to Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) as follows:
(i). notify the Veteran that he must 
provide, or 
ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life
        (ii). provide the Veteran with the 
two pertinent versions of the rating 
criteria pertaining to the spine (the 
version effective September 23, 2002 and 
the current version of the regulations). 
The Veteran should be advised of the 
effective dates of each of these sets of 
criteria.  
 (iii).  notify the Veteran that 
should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant diagnostic codes; and
(iv).  provide the Veteran with 
examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

2.	Schedule the Veteran for an 
examination to assess 
the current severity of both the lumbar 
and cervical spine.  The examination 
report must include 
ranges of motion, with notations as to 
the degree of motion at which the Veteran 
experiences pain, if any.  

The examination should include a 
neurological examination with an 
appropriate specialist, in order to 
identify and describe any evidence of 
neurological abnormalities, 
radiculopathy, or other nerve involvement 
due to the Veteran's lumbar spine and 
cervical spine disabilities.  The 
examiner must specifically indicate which 
nerves, if any, are involved, and 
indicate if the involvement is mild, 
moderate, moderately severe, or severe.  

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report must indicate that such a review 
was undertaken.  The pertinent rating 
criteria must be provided to the 
examiner, and the findings reported must 
be sufficiently complete to allow for 
rating under all alternate criteria.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  
	
After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


